[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This action proceeded on a hearing in damages. At the conclusion of the evidence this court ordered the plaintiff to submit a brief which was filed February 4, 1994.
From the evidence produced at trial and in accordance with the law recited in the brief to support the plaintiff's claims, the court finds that the plaintiff should recover the full costs of repair to the automobile. Our statutes regarding collateral source credits do not apply to personal property. [See Gorham v. Farmington Motor Inn, Inc., 159 Conn. 576]
Accordingly, judgment may enter in favor of the plaintiff for CT Page 1691 the sum of $5563.36 plus court costs.
Frank S. Meadow State Trial Referee